DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8, 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shekhawat [US 20090170247] in view Guo [Surface functionalized alumina nanoparticle filled polymeric nanocomposites with enhanced mechanical properties] and Hanke [US 20090083977] and Chen [US 20080118633] and Clark [US 5785913], or alternatively, over Shekhawat in view of Guo, Hanke, Chen and Clark, and further in view of or supported by Benco [US 20090171455] and Kohler [US 2393541].
Claims 1 and 10: Shekhawat teaches a method for curing underfill material in a gap between a first body and second body (at least one component), wherein the underfill material comprises magnetic particles in a polymer composition and the curing includes applying a magnetic field powered by alternating current (electromagnetic field) to induce heat in the magnetic particles, and the heat in the magnetic particles heats the polymer composition for curing [abstract]. Shekhawat also teaches the magnetic particles can be of nanoparticles [0011]. Although Shekhawat teaches the magnetic particles may be surface treated with a coating thereon, which can inhibit agglomeration of the magnetic particles [0010], Shekhawat does not appear to teach coating the nanoparticles with a surfactant and 
Guo teaches that surface functionalization of the nanoparticle with a surfactant is important not only to stabilize the nanoparticle but also to render the nanoparticle compatible with the polymer [pg 2800, col 2, paragraph 1]. Guo further teaches surfactant treated nanoparticles shows presence of good adhesion between the nanoparticle and the polymer matrix through chemical bonding [pg 2806, col 2, para 01]. It would have been obvious to one of ordinary skill in the art to select a surfactant, and coat the nanoparticles of Shekhawat with a surfactant as suggested by Guo, so as to reduce particle agglomeration and stabilize the nanoparticles and improve adhesion between the nanoparticles and polymer matrix which enhances mechanical properties [pg 2805, col 2, para 2; pg 2807, conclusion].   
Although Shekhawat teaches it is known in the art that with application of heat, the underfill material may be flow between the die and substrate using capillary action and also heated to cure the underfill material [0002], the prior art does not appear to teach guiding the nanoparticles using an external magnetic field to apply the filler material. Hanke is provided.
Hanke teaches a providing a polymer paste with magnetic materials such as ferromagnetic metals such as iron [0023], and subject the paste with magnetic particles to a magnetic field which draws the magnetic particles and thus the polymer paste into the via holes; thus, the via holes are completely filled [0026; Fig. 3b-c]. Hanke also teaches it is possible to use a magnetic alternating field (electromagnetic filed) so that the magnetic particles warms the polymer paste to change the viscosity of the polymer paste [0028]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to additionally use an external magnetic field to guide magnetic particles in a polymeric matrix fill to apply onto a substrate area such an area comprising a via or a similar small gap such as gap between 
Although Shekhawat teaches using heat from magnetic field to cure [0002; abstract], the prior art does not appear to teach using induction to cure wherein a catalyst is provided in the matrix to facilitate curing. Chen is provided. 
Chen teaches curing can be accomplished by induction heating, wherein a catalyst can be used to aid in curing of a polymer matrix and improve shelf life [0096]. It would have been obvious to one of ordinary skill in the art at the time of the invention to use induction to cure polymers since Chen teaches heat or induction are both operable ways of curing and adding a catalyst can aid the curing process while improving shelf life. 
However, the prior art does not appear to explicitly teach using an external magnetic field to also guide the nanoparticle to follow such that the nanoparticles migrate to form a concentration gradient. Clark is provided.
Clark teaches a method of forming a particle filled polymeric composite having improved mechanical, electrical, or thermal surface characteristics [abstract], wherein the particles are 
As for the limitations of heating the core of the particles such that the temperature of the core particles caused by induction cures the surrounding fill material, it is argued that since Shekhawat teaches alternating current can induce heat in the magnetic particles, which in turn heats the polymeric matrix to cause curing [abstract], which would naturally flow that the particles themselves (including the core) would also be at some heated temperature. Alternatively, Benco and Kohler are provided.
Benco teaches an alternating magnetic field can be used to induce (in magnetic particles) motion (e.g. vibrations) or heat (e.g. eddy currents) in the particles [0028]. Kohler teaches inductive heating of non-conductive materials such as plastic [col 1, ln 1-10], by using ferromagnetic particles to achieve a heating temperature from a magnetic field that can be controlled to a particular temperature necessary for heating plastics via magnetic induction (eddy currents) such as for curing [col 2, ln 10-45]. Therefore, it would have been obvious to one of ordinary skill in the art that use of motion or heat in magnetic particles to generate energy are both operable variants since Benco teaches that alternating 
Claim 2: Shekhawat teaches applying the underfill material in a gap between a first body and second body (between one component and substrate) [abstract].
Claim 3: Shekhawat teaches applying the underfill material in a gap between a first body and second body [abstract], wherein the first body can be considered as the at least one component.
Claim 4: Shekhawat teaches applying the underfill material in a gap between a first body and second body [abstract], wherein both the first body and second body can be considered as the at least one component.
Claims 5-6 and 11: Shekhawat teaches conventionally the underfill material, under heat application, is made to flow between the first and second body using capillary action. Although Shekhawat does not explicitly teach using the magnetic particles and causing the matrix to flow into the gap between the first and second body, nor provide further details on how the underfill material is inserted between the first and second body; it would have been obvious to one of ordinary skill in the art that by using AC magnetic field to heat the particles to cure, one would also use the same technique to heat the matrix in order to allow for the underfill matrix to flow and be drawn into the gap by capillary action. The magnetic field causes the heating of the particles, thus, helping to soften or guide the material into the gap between the first and second body. Alternatively, Hanke teaches a providing a polymer paste with magnetic materials such as ferromagnetic metals such as iron [0023], and subject the paste with magnetic particles to a magnetic field (electromagnetic field) which draws the magnetic particles and thus the polymer paste into the via holes; thus, the via holes are completely filled [0026]. Hanke also teaches it is possible to use a magnetic alternating field (electromagnetic filed) so that the magnetic particles warms the polymer paste to change the viscosity of the polymer paste [0028]. It 
Chen teaches curing can be accomplished by induction heating, wherein a catalyst can be used to aid in curing of a polymer matrix and improve shelf life [0096]. It would have been obvious to one of ordinary skill in the art at the time of the invention to use induction to cure polymers since Chen teaches heat or induction are both operable ways of curing and adding a catalyst can aid the curing process while improving shelf life. 
Claim 7: Shekhawat teaches applying the underfill material in a gap between a first body and second body (between one component and substrate) [abstract].
Claim 8: Shekhawat teaches applying the underfill material in a gap between a first body and second body [abstract], wherein both the first body and second body can be considered as the at least one component.
Claims 10-11: Shekhawat teaches curing includes applying a magnetic field powered by alternating current (electromagnetic field) to induce heat in the magnetic particles, and the heat in the magnetic particles heats the polymer composition for curing [abstract].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Particularly, new prior art Guo 


	Conclusion
No claim is allowed.
Claims 1-8, 10-11 are rejected for the reasons aforementioned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANDY C LOUIE/Primary Examiner, Art Unit 1715